'tmw,w=m~sh~.».~ v / , .

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA FI L E D
MATTHEW IRVIN, SR., ) DEC ..4 m
. . ) C'°'k. u.s, mem t
Plalntlff, ) Courts for the D's;'£ §:gk|;up
) 0 umbla
v. ) Civii Action NO. 17-2145 (UNA)
)
AFTERMATH ENTERTAINMENT, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint The Court Will grant the application, and dismiss the

complaint

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Ke)~ner, 404 U.S. 5l9, 520 (l972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure Jarrell v. Tl'sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon Which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted such that
they can prepare a responsive answer, prepare an adequate defense, and determine Whether the

doctrine ofresjua’icata applies. Brown v. Calz`fano, 75 F.R.D. 497, 498 (D.D.C. l977).

~WMMM»W» , ,

ln a word, plaintiff s complaint is incoherent. lt neither states a basis for this Court’s
subject matter jurisdiction nor states a viable legal claim against any of the defendants As

drafted, the complaint fails to comply with Rule 8(a) and therefore it will be dismissed without

prej udice.

An Order consistent with this Memorandum Opinion is issued separately.

DATE; lQ~/\/lb m /l}/( M;:,

United Stztfes District Judge